644 S.E.2d 564 (2007)
Peter M. WENDT
v.
Ralph THOMAS, Jr., Sheriff of Carteret County, Respondent Superior of Roy Gittings, Deputy Sheriff of Carteret County; Bill O'Brien, (former) Deputy Sheriff of Carteret County; Travelers Bond a/k/a Travelers Casualty and Surety Company of America, Surety.
No. 486A06.
Supreme Court of North Carolina.
March 8, 2007.
Peter Wendt, Pro Se.
Claud Wheatly, III, Beaufort, for Thomas et al.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff on the 7th day of September 2006 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 8th day of March 2007."